DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1–30 and 32–39 is/are pending. 
Claim(s) 31 is/are canceled.

Allowable Subject Matter
Claim(s) 1–30 and 32–39 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kim et al. (US 2011/0311882 A1, hereinafter Kim).
Kim discloses a metal or metal-ion battery composition (200', [0048]), comprising anode (104) and cathode electrodes (108, [0031]), wherein at least one of the anode (104) and cathode electrodes (108) includes active material particles (124, 128) comprising active material provided to store and release ions during battery operation ([0031]); and an electrolyte (132, 140, 144, 242) ionically coupling the anode electrode (104) and the cathode electrode (108, [0048]), wherein the electrolyte (132, 140, 144, 242) comprises a solid electrolyte (140, 144, 242) ionically interconnecting the active material particles (124, 128, [0034]), wherein the solid electrolyte (140, 144, 242) comprises at least one inorganic solid electrolyte component (see solid electrolyte, [0033]); wherein the metal or metal-ion battery composition is a lithium metal 
Kim does not disclose, teach, or suggest the following distinguishing feature(s):
A metal or metal-ion battery composition comprising active material particles including internal pores configured to accommodate volume changes of active material during storing and releasing of ions; wherein volume changes of the active material of the active material particles during the storing and releasing of the ions exceed about 10 vol. %.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725